    Case 3:20-cv-01101-SI        Document 1-11                    Filed 07/08/20                    Page 1 of 1




                                  EXHIBIT 11




                                        Wm




                                                          SP?5TE




                >
                                            .jjj




                    w


                                                             _
                                                                 m
                                                   i'hi
                                                                                      IS
          JWm&Wffim         >J
                                                                                                     4W3
                        j
                                                                                                VT'*^^ 'j

                                                                             fWAt W
                                                                                           m
                                        Wi

                                            i U                                            'Mi
                             f :: ' 7                       %r:                            kv   ^
                                                                 X                         L    H
                                                                     •SrfC
;


m
                        &




H
                                        "                                                                   /




                                        w
                                                             '4nv
'/ /      J//MJ
             %
                M M//
       'm/A
            /

                                             M            iMhW                                                  Hi
